



AXALTA COATING SYSTEMS LTD.
2014 INCENTIVE AWARD PLAN


PERFORMANCE SHARE UNIT GRANT NOTICE


Axalta Coating Systems Ltd., a Bermuda exempted limited liability company (the
“Company”), pursuant to its 2014 Incentive Award Plan, as amended from time to
time (the “Plan”), hereby grants to the holder listed below (“Participant”) the
number of performance share units (the “PSUs”) set forth below. The PSUs are
subject to the performance criteria and other terms and conditions set forth in
this Performance Share Unit Grant Notice (the “Grant Notice”) and the
Performance Share Unit Agreement attached hereto as Exhibit A, including
Appendix 1 (Vesting) and Appendix 2 (Confidentiality and Business Protection
Agreement) thereto (the “Agreement”) and the Plan, which are incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in the Grant Notice and the Agreement.
Participant:
 
Grant Date:
 
Target Number of PSUs (the “Target PSUs”):
[____]
Notwithstanding the number of Target PSUs, the number of PSUs that are eligible
to vest pursuant to this Agreement range from zero to 200% of the Target PSUs.
Type of Shares Issuable:
Common Stock
Vesting Schedule:
The PSUs will vest in accordance with the vesting schedule set forth in Appendix
1.



By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Agreement, the Plan and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Grant Notice, the Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.


AXALTA COATING SYSTEMS LTD. HOLDER:
PARTICIPANT
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
 
 
 
 
 
 
 
 







Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------





EXHIBIT A
TO PERFORMANCE SHARE UNIT GRANT NOTICE
PERFORMANCE SHARE UNIT AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the Target PSUs set forth in the Grant Notice. The
actual number of PSUs that are eligible to vest pursuant to this Agreement range
from zero to 200% of the Target PSUs based upon performance metrics set forth on
Appendix 1 during the Performance Period and subject to forfeiture, in each
case, as set forth in Article II below and the terms of the Plan.

GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice.
1.2    Incorporation of Terms of Plan. The PSUs and the shares of Common Stock
issued to Participant hereunder (“Shares”) are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control, except with respect to the
definition of Change in Control as defined in this Agreement.
ARTICLE II.    
AWARD OF PERFORMANCE SHARE UNITS AND DIVIDEND EQUIVALENTS
2.1    Award of PSUs and Dividend Equivalents.
(a)    In consideration of Participant’s past and/or continued employment with
or service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the Target PSUs upon the
terms and conditions set forth in the Grant Notice, the Plan and this Agreement,
subject to adjustment as provided in Section 13.2 of the Plan. Each PSU
represents the right to receive one Share or, at the option of the Company, an
amount of cash as set forth in Section 2.3(b), in either case, at the times and
subject to the conditions set forth herein. However, unless and until the PSUs
have vested, Participant will have no right to the payment of any Shares subject
thereto. Prior to the actual delivery of any Shares, the PSUs will represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.
(b)    The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each PSU granted pursuant to the Grant Notice for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding Shares between the Grant Date and the date when the applicable PSU
is distributed or paid to Participant or is forfeited or expires. The Dividend
Equivalents for each PSU shall be equal to the amount of cash which is paid as a
dividend on one share of Common Stock.


1


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




All such Dividend Equivalents shall be credited to Participant and paid in cash
at the same time as the distribution or payment is made of the PSU to which such
Dividend Equivalent relates in accordance with Section 2.3 below. Any Dividend
Equivalents that relate to PSUs that are forfeited shall likewise be forfeited
without consideration.
2.2    Vesting of PSUs and Dividend Equivalents.
(a)    Vesting Schedule. Subject to Sections 2.2(b) and (c) below and subject to
the terms of this Agreement, the PSUs shall vest, if at all, in amounts up to
200% of the Target PSUs (the “Maximum PSUs”) on the Determination Date or the
Change in Control Determination Date, as applicable, in accordance with the
vesting schedule set forth in Appendix 1, or as set forth in Section 2.2(b).
(b)    Effect of Termination of Service. Notwithstanding any contrary provision
of this Agreement, upon Participant’s Termination of Service for any reason
other than (i) by the Company by reason of Participant’s Disability or (ii) by
reason of death, prior to the Determination Date or the Change in Control
Determination Date, as applicable, any and all PSUs and Dividend Equivalents
shall immediately be forfeited and Participant’s rights with respect thereto
shall lapse and expire. In the event of Participant’s Termination of Service (i)
by the Company by reason of Participant’s Disability or (ii) by reason of death,
the Target PSUs and related Dividend Equivalents shall immediately vest in full
and be settled.
(c)    Change in Control.
(i)    Notwithstanding any contrary provision of this Agreement, but subject to
clause (c)(ii) below, in the event of a Change in Control, the number of PSUs
determined to vest for the period beginning on January 1, 2018 and ending on the
Change in Control Determination Date shall vest on December 31, 2020, subject to
the Participant not incurring a Termination of Service prior to such date, in an
amount equal to (A) the Target PSUs in the event the Change in Control occurs at
any time during the six (6) month period following the Grant Date or (B) the
greater of (x) the Target PSUs and (y) the number of PSUs determined to vest
pursuant to Section 2.2(a) as of the Change in Control Determination Date in the
event the Change in Control occurs at any time following the six (6) month
anniversary of the Grant Date and prior to December 31, 2020; provided, that,
such unvested PSUs shall immediately vest and no longer represent unvested PSUs
(i) in the event of Participant’s Termination of Service by the Company without
Cause or by Participant for Good Reason, in each case, within two (2) years
after the Change in Control or (ii)  immediately prior to (and subject to the
consummation of) the Change in Control in the event the successor corporation
(or any of its parent entities) does not assume or substitute the unvested PSUs
for equivalent rights in connection with such Change in Control.
(ii)    As a condition to any accelerated vesting of the PSUs as set forth in
clause (c)(i) above, Participant shall, within the thirty (30) day period
following the date of Participant’s Termination of Service, execute and not
revoke a general release of all claims, including all known and unknown and
current and potential claims, in favor of the Company and its affiliates in
either (A) a form provided to Participant by the Company or (B) if Participant
is party to a severance or employment agreement with the Company or any of its
affiliates or is a participant in a severance policy of the Company or any of
its affiliates, the form of release of claims applicable to Participant under
such agreement or policy.


2


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




(d)    Lapse of PSUs.
(i)    In the event Participant incurs a Termination of Service, except as may
be otherwise provided by the Administrator or as set forth in a written
agreement between Participant and the Company, Participant shall immediately
forfeit any and all PSUs and Dividend Equivalents granted under this Agreement
which have not vested or do not vest on or prior to the date on which such
Termination of Service occurs, and Participant’s rights in any such PSUs and
Dividend Equivalents which are not so vested shall lapse and expire.
(ii)    Subject to Sections 2.2(b) and (c), in the event the PSUs do not vest at
the maximum level in accordance with the provisions of Section 2.2(a), such PSUs
that do not vest in accordance with the provisions of Section 2.2(a) shall be
forfeited and Participant’s rights in any such PSUs and related Dividend
Equivalents shall lapse and expire.
2.3     Distribution or Payment of PSUs.
(a)    Participant’s PSUs shall be distributed in Shares (either in book-entry
form or otherwise) or, at the option of the Company, paid in an amount of cash
as set forth in Section 2.3(b), in either case, as soon as administratively
practicable following the vesting of the applicable PSU pursuant to Section 2.2,
and, in any event, within sixty (60) days following such vesting.
Notwithstanding the foregoing, the Company may delay a distribution or payment
in settlement of PSUs if it reasonably determines that such payment or
distribution will violate federal securities laws or any other Applicable Law,
provided that such distribution or payment shall be made at the earliest date at
which the Company reasonably determines that the making of such distribution or
payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii), and provided further that no payment or distribution
shall be delayed under this Section 2.3(a) if such delay will result in a
violation of Section 409A of the Code.
(b)    In the event that the Company elects to make payment of Participant’s
PSUs in cash, the amount of cash payable with respect to each PSU shall be equal
to the Fair Market Value of a Share on the day immediately preceding the
applicable distribution or payment date set forth in Section 2.3(a). All
distributions made in Shares shall be made by the Company in the form of whole
Shares.
2.4    Conditions to Issuance of Certificates. The Company shall not be required
to issue or deliver any certificate or certificates for any Shares prior to the
fulfillment of all of the following conditions: (A) the admission of the Shares
to listing on all stock exchanges on which such Shares are then listed, (B) the
completion of any registration or other qualification of the Shares under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable,
(C) the obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator shall, in its absolute discretion,
determine to be necessary or advisable, and (D) the receipt of full payment of
any applicable withholding tax in accordance with Section 2.5 by the Company or
its Subsidiary with respect to which the applicable withholding obligation
arises.


3


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




2.5    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    Participant shall be required to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the employee portion of any FICA obligation) required
by law to be withheld with respect to any taxable event arising pursuant to this
Agreement. Unless the Participant makes an advance election pursuant to this
Section 2.5(a), the Company shall instruct any brokerage firm determined
acceptable to the Company for such purpose to sell on Participant’s behalf a
whole number of shares from those Shares then issuable to Participant pursuant
to the PSUs as the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy the tax withholding obligation and to remit the
proceeds of such sale to the Company or the Subsidiary with respect to which the
withholding obligation arises. Participant’s acceptance of this Award
constitutes Participant’s instruction and authorization to the Company and such
brokerage firm to complete the transactions described in this Section 2.5(a),
including the transactions described in the previous sentence, as applicable.
Alternatively, Participant may elect to such tax withholding obligations in one
or more of the forms specified below, provided such election is made in
accordance with any advance notice requirements that the Company may establish
for this purpose:
(i)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;
(ii)    with respect to any withholding taxes arising in connection with the
distribution of the PSUs, unless otherwise determined by the Administrator, by
requesting that the Company and its Subsidiaries withhold a net number of vested
Shares otherwise issuable pursuant to the PSUs having a then current Fair Market
Value not exceeding the amount necessary to satisfy the withholding obligation
of the Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes (or, if the Administrator determines that it would be consistent
with Applicable Law and would not result in adverse accounting consequences,
such greater amount as the Administrator may designate, up to the maximum
statutory withholding rate);
(iii)    with respect to any withholding taxes arising in connection with the
distribution of the PSUs, unless otherwise determined by the Administrator, by
tendering to the Company vested Shares having a then current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes (or, if the Administrator determines that it would be consistent
with Applicable Law and would not result in adverse accounting consequences,
such greater amount as the Administrator may designate, up to the maximum
statutory withholding rate); or
(iv)    in any combination of the foregoing.
(b)    With respect to any withholding taxes arising in connection with the
PSUs, in the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.5(a), the Company shall have the right and
option, but not the obligation, to (i) deduct such amounts from other
compensation payable to Participant and/or (ii) treat such failure as an
election by Participant to satisfy all or any portion


4


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




of Participant’s required payment obligation pursuant to Section 2.5(a) above.
The Company shall not be obligated to deliver any certificate representing
Shares issuable with respect to the PSUs to Participant or his or her legal
representative unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the vesting or settlement of the PSUs or any other
taxable event related to the PSUs. The Company may refuse to issue any Shares in
settlement of the PSUs to Participant until the foregoing tax withholding
obligations are satisfied, provided that no payment shall be delayed under this
Section 2.5 if such delay will result in a violation of Section 409A of the
Code.
(c)    Participant is ultimately liable and responsible for all taxes owed in
connection with the PSUs, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the PSUs. Neither the Company nor any Subsidiary makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the PSUs or the subsequent sale of Shares.
The Company and the Subsidiaries do not commit and are under no obligation to
structure the PSUs to reduce or eliminate Participant’s tax liability.
2.6    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). Except as otherwise provided
herein, after such issuance, recordation and delivery, Participant will have all
the rights of a shareholder of the Company with respect to such Shares,
including, without limitation, the right to receipt of dividends and
distributions on such Shares.
ARTICLE III.    
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the exclusive power to
interpret the Plan, the Grant Notice and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan, the Grant
Notice and this Agreement as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested persons. To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, the Grant Notice or this Agreement.
3.2    PSUs Not Transferable. The PSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the PSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No PSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by


5


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence.
3.3    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the PSUs in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the PSUs and the Shares subject to the
PSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Plan, including Section 13.2 of the Plan.
3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer of the Company at the Company’s principal office, and any notice to be
given to Participant shall be addressed to Participant at Participant’s last
address reflected on the Company’s records. By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email (if to Participant) or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
3.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the PSUs are
granted, only in such a manner as to conform to Applicable Law. To the extent
permitted by Applicable Law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to Applicable Law.
3.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the PSUs in any material way without the prior written consent
of Participant.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Plan, this Agreement


6


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the PSUs, the Dividend Equivalents, the Grant
Notice and this Agreement shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.
3.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit or appendix hereto) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof; provided, however, that (i) if Participant is party to a severance or
employment agreement with the Company or any of its affiliates or is a
participant in a severance policy of the Company or any of its affiliates, in
either case, that provides greater vesting protection to Participant, then the
PSUs shall be treated in accordance with the applicable terms of such agreement
or policy; and (ii) if Participant is party to the Company’s Executive
Restrictive Covenant and Severance Agreement or other severance, non-compete,
employment or similar agreement with the Company or any of its affiliates that
includes the same or similar restrictive covenants as those in Appendix 2, then
Appendix 2 shall not apply to Participant. For the avoidance of doubt, the
Company’s Restrictive Covenant and Severance Policy does not constitute an
agreement with the same or similar covenants as Appendix 2.
3.13    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.


7


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




3.14    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the PSUs and Dividend
Equivalents.
3.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.
3.17    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 2.5(a): (A) any Shares to be sold through a broker-assisted sale will be
sold on the day the tax withholding obligation arises or as soon thereafter as
practicable; (B) such Shares may be sold as part of a block trade with other
participants in the Plan in which all participants receive an average price; (C)
Participant will be responsible for all broker’s fees and other costs of sale,
and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale; (D) to the extent
the proceeds of such sale exceed the applicable tax withholding obligation, the
Company agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (E) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (F) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or its Subsidiary with
respect to which the withholding obligation arises an amount in cash sufficient
to satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.
3.18    Definitions. For purposes of this Agreement, the following definitions
shall apply:
(a)    “Cause” means any of the following: (i) if Participant is a party to a
written employment or severance agreement with the Company or any of its
Subsidiaries in which the term “cause” is defined (a “Relevant Agreement”),
“Cause” as defined in the Relevant Agreement and (ii) if no Relevant Agreement
exists, (A) Participant’s failure to (x) substantially perform his or her duties
with the Company (other than any such failure resulting from Participant’s
Disability) or (y) comply with, in any material respect, any of the Company’s
policies; (B) the Company’s determination that Participant failed in any
material respect to carry out or comply with any lawful and reasonable directive
of the Board; (C) Participant’s breach of a material provision of this Agreement
or any Relevant Agreement; (D) Participant’s conviction, plea of no contest,
plea of nolo contendere, or imposition of unadjudicated probation for any felony
or crime involving moral turpitude; (E) Participant’s unlawful use (including
being under the influence) or possession of illegal drugs on the Company’s (or
any of its affiliate’s) premises or while performing Participant’s duties and
responsibilities for the Company; or (F) Participant’s commission of an act of
fraud, embezzlement,


8


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




misappropriation, willful misconduct, or breach of fiduciary duty against the
Company or any of its affiliates. Notwithstanding the foregoing, in the case of
clauses (A), (B) and (C) above, no Cause will have occurred unless and until the
Company has: (a) provided Participant written notice describing the applicable
facts and circumstances underlying such finding of Cause; and (b) provided
Participant with an opportunity to cure the same within 30 days after the
receipt of such notice; provided, however, that Participant shall be provided
only one cure opportunity per category of Cause event in any rolling six (6)
month period. If Participant fails to cure the same within such 30 days, then
“Cause” shall be deemed to have occurred as of the expiration of the 30-day cure
period.
(b)    “Change in Control” means and includes, notwithstanding anything to the
contrary in the Plan, each of the following: (A) a transaction or series of
transactions occurring after the Grant Date whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, any of its Subsidiaries, an employee
benefit plan maintained by the Company or any of its Subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing 30% or more of the total
combined voting power of the Company’s securities outstanding immediately after
such transaction; (B) during any 12 month period, individuals who, at the
beginning of such period, constitute the Board together with any new members of
the Board whose election by the Board or nomination for election by the
Company’s members was approved by a vote of at least two-thirds of the members
of the Board then still in office who either were members of the Board at the
beginning of the one-year period or whose election or nomination for election
was previously so approved (other than (x) an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act,
and (y) any member of the Board whose initial assumption of office during such
12 month period in connection with a transaction described in clause (C)(x)
below that occurs with a non-affiliate third party), cease for any reason to
constitute a majority thereof; or (C) the consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) after the Grant Date of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
Company’s assets or (z) the acquisition of assets or stock of another entity,
other than a transaction:
(i)    in the case of clauses (A) and (C), which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, more than seventy percent (70%) of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and
(ii)    in the case of clause (C), after which no person or group beneficially
owns voting securities representing 30% or more of the combined voting power of
the Successor Entity; provided,


9


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




however, that no person or group shall be treated for purposes of this clause
(ii) as beneficially owning 30% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.
(c)    “Change in Control Determination Date” means any date within thirty days
prior to the date of a Change in Control, as determined by the Administrator.
(d)    “Determination Date” means the date the Administrator determines the
number of PSUs that shall vest pursuant to Section 2.2(a), which date shall be
no later than February 28, 2021.
(e)    “Disability” shall mean the following: (a) if Participant is a party to
an employment, severance or similar agreement with the Company or any of its
affiliates in which “disability ” or term of like import is defined,
“Disability” or term of like import as defined in such agreement and (b) if no
such agreement exists, at any time the Company or any of its affiliates sponsors
a long-term disability plan for the Company’s employees, “disability” as defined
in such long-term disability plan for the purpose of determining a participant’s
eligibility for benefits, provided, however, if the long-term disability plan
contains multiple definitions of disability, “Disability” shall refer to that
definition of disability which, if Participant qualified for such disability
benefits, would provide coverage for the longest period of time. The
determination of whether Participant has a Disability shall be made by the
person or persons required to make disability determinations under the long-term
disability plan. At any time the Company does not sponsor a long-term disability
plan for its employees, Disability shall mean Participant’s inability to
perform, with or without reasonable accommodation, the essential functions of
the Participant’s position for a total of three months during any six-month
period as a result of incapacity due to mental or physical illness as determined
by a physician selected by the Company or its insurers and acceptable to
Participant or Participant’s legal representative, with such agreement as to
acceptability not to be unreasonably withheld or delayed.
(f)    “Good Reason” means (i) if Participant is a party to a Relevant Agreement
in which the term “good reason” is defined, “Good Reason” as defined in the
Relevant Agreement and (ii) if no Relevant Agreement exists or “good reason” is
not defined therein, the occurrence of any of the following events or conditions
without Participant’s written consent: (A) a decrease in Participant’s annual
base salary at the rate in effect on day prior to the date of Participant’s
Termination of Service (without regard to any decrease that may occur after the
date of a Change in Control), other than a reduction of less than 10% that is
implemented in connection with a contemporaneous reduction in annual base
salaries affecting other similarly situated employees of the Company, (B) a
material decrease in Participant’s authority or areas of responsibility as are
commensurate with such Participant’s title or position, or (C) the relocation of
Participant’s primary office to a location more than 35 miles from Participant’s
then-current primary office location. Participant must provide written notice to
the Company of the occurrence of any of the foregoing events or conditions
within ninety (90) days of the occurrence of such event or the date upon which
Participant reasonably became aware that such an event or condition had
occurred. The Company or any successor or affiliate shall have a period of
thirty (30) days to cure such event or condition after receipt of written notice
of such event from Participant. Any voluntary termination for “Good Reason”
following such thirty (30) day cure period must occur no later than the date
that is one (1) year following the date notice was provided


10


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




by Participant. Participant’s voluntary “separation from service” within the
meaning of Section 409A by reason of resignation from employment with the
Company for Good Reason shall be treated as involuntary.
(g)    “Performance Period” means the period beginning on January 1, 2018 and
ending on December 31, 2020.
* * * * *






11


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------





APPENDIX 1
TO PERFORMANCE SHARE UNIT AGREEMENT


VESTING


1.
If the Company achieves a TSR over the Performance Period that is below the 30th
percentile of the TSRs of the component members of the Company’s Peer Group over
the Performance Period, none of the PSUs shall vest;

2.
If the Company achieves a TSR over the Performance Period that is at the 30th
percentile of the TSRs of the component members of the Company’s Peer Group over
the Performance Period, a number of PSUs equal to 50% (rounded up to the nearest
whole PSU) of the Target PSUs shall vest;

3.
If the Company achieves a TSR over the Performance Period that is at the 40th
percentile of the TSRs of the component members of the Company’s Peer Group over
the Performance Period, a number of PSUs equal to 75% (rounded up to the nearest
whole PSU) of the Target PSUs shall vest;

4.
If the Company achieves a TSR over the Performance Period that is at the 50th
percentile of the TSRs of the component members of the Company’s Peer Group over
the Performance Period, a number of PSUs equal to 100% (rounded up to the
nearest whole PSU) of the Target PSUs shall vest;

5.
If the Company achieves a TSR over the Performance Period that is at the 70th
percentile of the TSRs of the component members of the Company’s Peer Group over
the Performance Period, a number of PSUs equal to 150% (rounded up to the
nearest whole PSU) of the Target PSUs shall vest;

6.
If the Company achieves a TSR over the Performance Period that is at or above
the 90th percentile of the TSRs of the component members of the Company’s Peer
Group over the Performance Period, a number of PSUs equal to the Maximum PSUs
shall vest; or

7.
To the extent that the Company achieves a TSR over the Performance Period that
is between two thresholds specified in this Appendix 1, the percentage of PSUs
that vest shall be determined by the use of straight-line interpolation (the
“Interpolated Percentage”) and a number of PSUs equal to the Interpolated
Percentage (rounded up to the nearest whole PSU) of the Target PSUs shall vest.

For purposes of this Appendix 1, the following definitions shall apply:
(a)    “Average Market Value” of the Company or a member of the Peer Group, as
applicable, means, as of any day, the average closing price per share of Common
Stock (or per share of common stock of a member of the Peer Group, as
applicable) over the 20-consecutive-trading days ending with and including that
day (or, if there is no closing price on that day, the last trading day before
that day).
(b)    “Beginning Average Market Value” means the Average Market Value as of
January 1, 2018.


A1-1


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




(c)     “Ending Average Market Value” means the Average Market Value as of
December 31, 2020; provided, that, in the event a Change in Control occurs
during the Performance Period, “Ending Average Market Value” means the Average
Market Value as of the Change in Control Determination Date.
(d)    “Peer Group” shall consist of the companies included in the S&P 500 index
as of January 1, 2018; provided, however, that if a member of the Peer Group
ceases to be a Publicly Traded Company for any reason during the Performance
Period or is acquired by another Publicly Traded Company (other than a
transaction the principal purpose of which is to change the name, corporate form
or jurisdiction of incorporation or formation of the Peer Group member), the
member shall be automatically removed from and treated as never having been
included in the Peer Group.
(e)    “Publicly Traded Company” means a company whose shares are regularly
quoted or traded on an active securities exchange, over-the-counter market or
inter-dealer quotation system.
(f)     “TSR” means the percentage appreciation (positive or negative) in the
Common Stock price (or common stock price of a member of the Peer Group, as
applicable) over the Performance Period, determined by dividing (i) the
difference obtained by subtracting (A) the Beginning Average Market Value, from
(B) the Ending Average Market Value plus all cash dividends for the Performance
Period, assuming same-day reinvestment into Common Stock (or common stock of the
applicable member of the Peer Group) on the applicable ex-dividend date, by (ii)
the Beginning Average Market Value. TSR shall be equitably adjusted to reflect
stock dividends, stock-splits, spin-offs, and other corporate changes having
similar effect. The Committee may adjust the Company’s TSR to take into account
unusual or nonrecurring events, including unusual and extraordinary corporate
transactions, events or developments, events outside the scope of the Company’s
core business activities or any other items set forth in the performance
criteria adjustment provisions of the Plan.









APPENDIX 2
TO PERFORMANCE SHARE UNIT AGREEMENT


CONFIDENTIALITY AND BUSINESS PROTECTION AGREEMENT


Capitalized terms used but not defined in this Appendix 2 shall have the
respective meanings ascribed to such terms in the Agreement, the Grant Notice or
the Plan, as applicable.
WHEREAS, the Company operates in a highly competitive business environment and
has a legitimate interest in protecting its valuable assets, including its
confidential information, trade secrets, and intellectual property; its goodwill
and reputation; the business relationships it has developed with its clients and
vendors; and the training and development of its employees;
WHEREAS, Participant’s employment and responsibilities with the Company have
permitted and will in the future permit Participant to have access to
competitively sensitive and highly confidential business information and trade
secrets of the Company and to derive and enjoy the benefit of the Company’s
relationships with its customers and business partners, which have been
developed by the Company’s employees and/or or as a result of the innovative
products and technologies that the Company has brought or will bring to its
customers (“Goodwill”);
WHEREAS, the Company’s customers are located across the United States and around
the world; the market for the Company’s products, processes, and services is
national and international in scope; the Company sells and markets the same or
similar products, processes, and services across state and national boundaries;
and the Company’s market expands or contracts over time based on the growth of
the Company’s business and the demand for the Company’s products, processes, and
services;
WHEREAS, the Company desires to ensure that its confidential information, trade
secrets, intellectual property, goodwill, reputation, business relationships,
and investment in training and developing employees are adequately protected and
are not used or disclosed without proper authorization by the Company; and
WHEREAS, Participant’s eligibility to receive the PSUs is conditioned upon
Participant’s timely acceptance of the obligations and other terms and
conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of Participant’s eligibility for the PSUs, and
as a condition of Participant’s continued access to the Company’s confidential
information and trade secrets and the benefit of the Company’s Goodwill and
customer relationships, the Company and Participant agree as follows:
1.Access to Confidential Information. In the course of Participant’s employment,
the Company will provide Participant with access to certain Confidential
Information, which is not in the public domain, is highly valuable and
competitively sensitive and which, if acquired by the Company’s competitors,
would cause irreparable harm to the Company. As used in this Agreement,
“Confidential Information” means all information that Participant acquires from
the Company which is not publicly known outside of the Company, and which
concerns any of the following: the methods, processes, or know-how used or
developed by the Company to design, manufacture, distribute, market, or sell its
products, processes, or services; the research, development, or design of the
Company’s products or processes; the Company’s plans or strategies for sales,


A1-2


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




marketing, or distribution; the Company’s supply and distribution processes or
arrangements; research initiatives or projects; results of tests or experiments;
information on financial performance, pricing, margins, or profits or
production, labor, or other costs; market or sales data; existing or planned
merger, acquisition, or divestiture activities; proposals or terms of contracts
with customers, suppliers, distributors, or others; the identity and skills of
other the Company employees; and information provided to the Company by its
customers, suppliers, or third parties pursuant to a confidentiality obligation
or an expectation of confidentiality.


2.Covenants to Protect Confidential Information. Participant covenants,
promises, and agrees that she/he will not, directly or indirectly, use
Confidential Information (or cause or permit it to be used) for any purpose
other than the good-faith performance of her/his duties as a Company employee.
In addition, subject to the Permitted Disclosures referenced below, Participant
covenants, promises, and agrees that she/he will not, directly or indirectly,
disclose Confidential Information (or cause or permit it to be disclosed) to any
individual or person other than employees, consultants, contractors, suppliers,
vendors, or teammates authorized by the Company to receive such information and
having a need to know such information in connection with the good-faith support
of the Company’s business activities. Participant further covenants, promises,
and agrees (a) not to remove from the Company’s premises (including the
Company’s computer systems, servers, and networks) any Confidential Information
in any form, except as required in the performance of his or her duties as an
the Company employee, and (b) to return to the Company any and all records
containing Confidential Information immediately upon termination of the
employment relationship between Participant and the Company. Furthermore,
Participant covenants, promises, and agrees not to accept employment with any
employer that manufactures, markets, or sells products, processes, or services
that are similar to or competitive with products, processes, or services
manufactured, marketed, or sold by the Company, where such employment would
involve duties the performance of which would inevitably cause Participant to
use or disclose Confidential Information of the Company for the benefit of a
third party in violation of this Agreement. The covenants and promises set forth
in this section shall continue both during and after Participant’s employment
with the Company and, notwithstanding any other provision of this Agreement, in
all cases shall be subject to the Permitted Disclosures referenced below.


3.Covenant to Protect Goodwill and Customer Relationships. Participant
acknowledges that the Goodwill of the Company shall belong to the Company and
not be used for the benefit of Participant, a future employer, or any other
third party. In recognition of the value and importance of the Goodwill to the
Company, Participant covenants, promises, and agrees that, during the Restricted
Period (as defined below), Participant will refrain from directly or indirectly
soliciting or attempting to solicit business from a Customer or a Prospective
Customer, where a purpose of such solicitation is to induce the Customer or
Prospective Customer to reduce or alter its business relationship with the
Company or to purchase or acquire from a third party any product, process, or
service that is competitive with any product, process, or service that the
Company offers to its customers. As used in this Agreement, the Restricted
Period shall consist of the continuous period of twelve (12) consecutive months
immediately following the Participant’s separation from service with the
Company, provided, however, that this twelve (12)-month period may be extended
by any period of Participant’s noncompliance with the covenants and promises set
forth in this Agreement.




A2-1


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




4.Covenant Not to Solicit Employees. In recognition of the Company’s investment
in recruiting, training, and developing its employees, Participant covenants,
promises, and agrees that, during employment by the Company and during the
Restricted Period, she/he shall not solicit or encourage any employee of the
Company to resign from or cease employment with the Company, or to accept a
position as an employee or consultant for any other entity or person that
manufactures, sells, or markets products, processes, or services that are
similar to or competitive with products, processes, or services manufactured,
sold, or marketed by the Company. This Section 4 does not apply to the
solicitation of any Company employee who is not employed by the Company until
after the date on which Participant’s Termination of Service occurs.


5. Covenants Not to Compete.

a.Establishment or Leadership of a Competitive Business. During Participant’s
employment with the Company, and during the Restricted Period, Participant
covenants, promises, and agrees that she/he shall not, within the Geographic
Territory, either (i) directly or indirectly own, establish, or control (other
than through ownership of less than two percent (2%) of the shares of publicly
traded stock) or (ii) serve as an officer, director, principal, or partner of a
business that manufactures, develops, markets, or sells products, processes, or
services that are similar to or competitive with the products, processes, or
services that are manufactured, marketed, sold, or being developed by the
Company during the final twenty-four (24) months of Participant’s employment
with the Company. As used herein, the “Geographic Territory” is defined to
include all states of the United States in which the Company manufactures,
distributes, sells, or markets its products, processes, or services during the
twenty-four (24) months immediately preceding the start of the Restricted
Period, and all countries in which the Company manufactures, distributes, sells,
or markets its products, processes, or services during the twenty-four (24)
months immediately preceding the start of the Restricted Period. The Geographic
Territory does not include any state or country in which the Company does not
maintain operations or commence sales or marketing until after the start of the
Restricted Period.


b.Prohibited Positions with Competitors. During Participant’s employment with
the Company and during the Restricted Period, Participant covenants, promises,
and agrees that she/he shall not directly or indirectly engage in, have any
equity interest in, interview for a potential employment or consulting
relationship with or manage, provide services to or operate any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
engages in any business which competes with any portion of the Business (as
defined below) of the Company. The term “Business” refers to the business of the
Company and shall include the manufacturing and sale of automotive and
industrial paints, coatings and related products, as such business may be
expanded or altered by the Company during the term of the Participant’s
employment with the Company. This Agreement shall not be construed to bar any
attorney from engaging in the practice of law as an attorney for any third
party; provided that he or she otherwise complies with his or her obligations
under this Agreement and under the applicable rules of professional conduct.


6.Nature and Timing of Separation. The obligations set forth in this Agreement
shall apply regardless of the voluntary or involuntary nature of the termination
of the employment relationship between the Company and Participant, the duration
of that relationship, or any other circumstances under which the relationship
terminates.


A2-2


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------






7.Injunctive Relief. Participant specifically acknowledges and agrees that
Participant’s violation of any obligation under the preceding sections of this
Agreement will cause irreparable harm to the Company’s legitimate business
interests, and that such harm cannot be measured by any specific amount of money
or adequately remedied by the award of any sum of monetary damages. Therefore,
Participant specifically agrees and understands that the Company will be
entitled to specific performance and injunctive and other equitable relief in
case of any breach or attempted breach of the preceding sections and agrees not
to assert as a defense that the Company has an adequate remedy at law. Any
injunctive relief shall be in addition to, and not in lieu of, any other
remedies available to the Company.
8.Conformance and Severability. It is the intent of the Parties that each of the
covenants and promises set forth above is divisible and severable from the other
covenants and promises in those sections. The Parties further intend that this
Agreement be enforceable to the maximum extent possible and that, if a court of
competent jurisdiction determines that any term or clause renders some or all of
this Agreement invalid or unenforceable, then, such term or clause should be
modified to the extent necessary to make the Agreement legal and enforceable
while preserving as much as possible of the intent of such term or clause. Where
a court of competent jurisdiction determines that any term or clause renders
some or all of this Agreement invalid or unenforceable, and such modification is
not feasible, it is the intent of the Parties that the offending term or clause
should be substituted with another term or clause that is enforceable and most
nearly achieves the same objectives. Where a court determines that neither
modification nor substitution of such term or clause is feasible under the
circumstances, only then shall the offending term or clause be severed and
stricken from the Agreement, but only to the extent that the term or clause is
invalid or unenforceable, and the remaining provisions of the Agreement shall be
enforced in accordance with their terms and entitled to full force and effect.
9.Permitted Disclosures. Notwithstanding any other provision of this Agreement,
Participant will not be held civilly or criminally liable under any federal or
state trade secret law for disclosing a trade secret of the Company in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney representing or advising Participant concerning
such disclosure, if the disclosure (a) is made solely for the purpose of
reporting or investigating a suspected violation of law or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, as long as
such filing is made under seal.  In addition, if Participant files a lawsuit
against the Company for retaliation for reporting a suspected violation of law,
Participant may disclose trade secrets of the Company to the attorney
representing him/her and may use the trade secret information in the court
proceeding, only if any document containing the trade secret is filed under
seal, and Participant does not disclose the trade secret except as specifically
directed or authorized by a court order. In addition, nothing in this Agreement
should be construed (i) to impede or interfere with Participant’s right to
respond truthfully and completely to any request for information regarding the
Company’s activities where disclosure is required by legal process, or (ii) to
prevent Participant from communicating directly with, responding to any inquiry
from, or providing truthful testimony or information to, any regulatory or law
enforcement agency of the United States, the U.S. Congress, an Inspector
General, or a state government agency in the course of a lawful investigation or
proceeding. Participant is not required to contact the Company as a precondition
to any of the foregoing, provided, however, that Participant cannot, without the
written approval of the Company’s General Counsel, disclose the substance of
communications


A2-3


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)

--------------------------------------------------------------------------------




between the Company personnel and the Company’s legal counsel which are
protected by the Company’s attorney-client privilege.
10.General.
a.With the exception of modification or substitution of terms by a court of
competent jurisdiction under the Conformance and Severability section above, no
modification or waiver of any provision of this Agreement shall be valid unless
in writing signed by both Parties and specifically referring to this Agreement
by name.
b.Participant acknowledges that the services to be rendered by Participant are
personal and that Participant may not assign any of her/his duties or
obligations under this Agreement. The Company may assign the Agreement to any
successor or transferee. This Agreement shall be valid and binding upon all
heirs, successors and assigns of the Parties.
c.No delay or omission in enforcing any provision of this Agreement or in
exercising any right or remedy set forth in this Agreement shall operate as a
waiver of any right or remedy or preclude enforcement or specific performance of
such provision or the exercise of any right or remedy.
d.The Parties acknowledge that they have each read this Agreement in its
entirety, understand it, agree to be bound by its terms and conditions, and
intend that the Agreement be interpreted as if drafted equally by both Parties.
e.Participant agrees that the Company may, in its sole discretion, share all or
part of this Agreement with any future or prospective employer to the extent
reasonably necessary to ensure Participant’s compliance. In addition,
Participant agrees to provide the Company, upon its request, with the name,
address, and contact information of any new employer or third party whose
relationship with Participant may violate the provisions of this Agreement.




A2-4


Axalta – PSU Agreement – US (2014 Plan)(2018 Annual Grant)